Exhibit 99.1 LANTRONIX REPORTS RESULTS FOR THE THIRD FISCAL QUARTER OF 2008 WITH DEVICE NETWORKING REVENUES UP 18% IRVINE, Calif., May 8, 2008 Lantronix, Inc. (Nasdaq: LTRX), a leader in device networking and data center management technologies, today announced financial results for the third fiscal quarter ended March 31, 2008. Highlights for the Third Fiscal Quarter of 2008 · Appointed Jerry Chase President and Chief Executive Officer. Mr. Chase was also appointed to the Company’s Board of Directors; · Device networking net revenues were $13.7 million for the third fiscal quarter of 2008, an increase of 18%, compared to $11.6 million for the third fiscal quarter of 2007; · Total net revenues were $14.5 million for the third fiscal quarter of 2008, an increase of 10%, compared to $13.3 million for the third fiscal quarter of 2007; · Announced ManageLinx, a powerful software applications-based remote network access and management solution that ties our network enablement and remote IT management technology solutions into one, complete platform offering; · Launched new premier partner program that awards partners for their commitment to Lantronix and helps to create strong business relationships. “We are pleased to report strong results in what has historically been a seasonally soft quarter, driven in large part by an 18% increase in device networking revenues,” stated Jerry Chase, President and CEO of Lantronix. “Demand is being driven globally by customers seeking to differentiate their products, deploy new applications and generate new revenue streams.” “Going forward, we will protect, defend and grow the technological leadership of our DeviceLinx product line, which includes our embedded and external enablement products and represents a majority of our device networking revenues,” continued Chase. “In my short time at Lantronix it has also become clear from listening to our customers that we have a market opportunity to bring more of our inherent software and remote networking capabilities to the forefront of our integrated product offering. In doing so, we can achieve greater customer adoption and ultimately, higher margin sales. ManageLinx, currently in beta trial at a number of customers, is an important step in this direction.” Page 2 of 6 Financial Results for the Third Fiscal Quarter of 2008 Net revenues were $14.5 million for the third fiscal quarter of 2008, an increase of 10%, compared to $13.3 million for the third fiscal quarter of 2007. Net loss was $464,000, or $0.01 per share, for the third fiscal quarter of 2008 compared to a net loss of $1.1 million, or $0.02 per share, for the third fiscal quarter of 2007. Net revenue for the Americas region was $8.3 million for the third fiscal quarter of 2008, an increase of 1%, compared to $8.2 million for the third fiscal quarter of 2007.Net revenue for the Europe, Middle East and Africa (“EMEA”) region was $4.2 million for the third fiscal quarter of 2008, an increase of 21%, compared to $3.5 million for the third fiscal quarter of 2007.Net revenue for the Asia Pacific region was $2.0 million for the third fiscal quarter of 2008, an increase of 34%, compared to $1.5 million for the third fiscal quarter of 2007.As a percentage of net revenues, the Americas, EMEA and Asia Pacific regions were 57%, 29% and 14%, respectively, for the third fiscal quarter of 2008 compared to 62%, 26% and 12%, respectively, for the third fiscal quarter of 2007. Gross profit margin was 50.4% for the third fiscal quarter of 2008, compared to 51.8% for the third fiscal quarter of 2007. The decrease in gross profit margin percent was primarily attributable to product mix as a result of an increase in embedded device enablement products as a percentage of total net revenues. Total operating expenses were $7.7 million for the third fiscal quarter of 2008, a decrease of 3%, compared to $7.9 million for the third fiscal quarter of Selling, general and administrative expense was $6.0 million for the third fiscal quarter of 2008 compared to $6.0 million for the third fiscal quarter of Research and development expense was $1.7 million for the third fiscal quarter of 2008, a decrease of 10%, compared to $1.9 million for the third fiscal quarter of Balance
